Citation Nr: 1409875	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for liver disease.

The Veteran testified before the undersigned at a November 2013 Video Conference hearing.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during his November 2013 Video Conference hearing that his end stage liver disease is due to his alcohol abuse, which is secondary to his service-connected surgical absence of the left eye with prosthesis (left eye disability).  

The Board notes that primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  However, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381.  

The Veteran's claims file includes medical evidence that the Veteran has a diagnosis of liver disease; in addition, it also includes medical evidence that the Veteran's liver disease is secondary to his alcohol abuse.  The Veteran has suggested that his alcoholism is secondary to his left eye disability.  Specifically, he has reported that he started drinking excessively after his left eye injury, due to stress from losing his eye and vision, and to self-medicate for his symptoms of depression that he developed after losing his eye.  

Thus, the Board finds that the issue before the Board is if the Veteran's alcohol abuse is secondary to his service-connected left eye disability.  The record does not contain an opinion by an appropriate expert concerning any type of relationship between the service-connected left eye disability and the Veteran's alcoholism.  The Board will afford the Veteran a VA opinion addressing whether the Veteran's alcohol abuse was caused or aggravated by his service-connected left eye disability.

In addition, it is not clear that all of the Veteran's VA and/or private medical records are included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2.  After the above requested development is accomplished, obtain a medical opinion from a psychiatrist or psychologist regarding the relationship between the Veteran's service-connected left eye disability and his documented alcohol abuse.

The Veteran's VA claims files must be made available to and reviewed by the VA examiner.  This should be noted in the VA examination report.  All indicated studies, tests and evaluations deemed necessary should be performed. 
The VA examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current alcohol abuse is secondary to (caused or aggravated by) the currently diagnosed eye disability.  See Allen, supra. 

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary. 

3.  Then, readjudicate the Veteran's claim for service connection for liver disease, with consideration of any additional information obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


